Dear Secretary Blunt:
You have submitted to us a statement of purpose prepared pursuant to Section 116.334, RSMo 1986. The statement which you have submitted is as follows:
              Shall the Constitution of Missouri be amended by adding a new Article Entitled "Health Care" which will create a trust fund to provide health care coverage for persons experiencing catastrophic or high-risk illnesses, assist certain persons with medicare premiums, provide health care coverage to certain uninsured persons and which will provide for the collection of an earnings tax of six-tenths of one percent which, when collected, will be kept separate from general revenue and allocated on a percentage basis for the various health care coverages?
See our Opinion Letter No. 124-88.
We approve the legal content and form of the proposed statement. Under the provisions of Section 116.334, the approved statement of purpose, unless altered by a court, is the petition title for the measure circulated by the petition and the ballot title if the measure is placed on the ballot.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General